Citation Nr: 9931825	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  94-10 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active service from October 1988 to December 
1990.  This matter comes to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Houston Regional Office (RO).  By February 1993 
rating decision, the RO denied service connection for 
hepatitis, and in September 1993, the RO denied service 
connection for a bilateral knee disability.   

The RO, in September 1999, granted service connection for 
post-traumatic arthritis and patellar tendonitis of the right 
and left knees and assigned separate 10 percent ratings for 
the disabilities.  The grant of service connection for the 
right and left knee disability constitutes a full award of 
the benefit sought on appeal, as there is no jurisdiction-
conferring Notice of Disagreement of the down-stream elements 
of compensation level or effective date; thus, those issues 
are not now in appellate status.  See Grantham v. Brown, 114 
F.3d 1156, 1158 (Fed. Cir. 1997).  

Regarding the current appeal, the veteran requested and was 
scheduled for a hearing before a Member of the Board at the 
RO.  While he was notified of the time and date of the 
hearing by mail sent to his last known address, he failed to 
appear and neither furnished an explanation for his failure 
to appear nor requested a postponement or another hearing.  
When an appellant fails to appear for a scheduled hearing and 
has not requested a postponement, the case will be processed 
as though the request for a hearing was withdrawn.  38 C.F.R. 
§ 20.702(d) (1999).  Thus, the Board will proceed with 
consideration of his claim based on the evidence of record.


FINDING OF FACT

Hepatitis was not shown to be evident present in service or 
for almost two years after service and the record contains no 
competent medical evidence of a link between any current 
hepatitis and the veteran's service or any in-service 
incident.  


CONCLUSION OF LAW

The claim of service connection for hepatitis is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records are negative for 
clinical indications of hepatitis.  His post-service medical 
records show that in September 1992, laboratory testing 
showed findings consistent with either resolving acute 
hepatitis B or chronic hepatitis B.  Further testing was 
recommended.  In October 1992, laboratory tests were positive 
for hepatitis B antibodies.  In December 1993, a private 
physician indicated that the veteran had history and 
laboratory findings consisent with chronic carrier state of 
hepatitis B which may have been present for two or more 
years.

By September 1993 rating decision, the RO denied service 
connection for hepatitis.  The veteran appealed the RO 
determination; in his December 1993 substantive appeal, he 
indicated that he had been treated for flu-like symptoms in 
service which he argued were manifestations of hepatitis.

In March 1995, the veteran was afforded a VA medical 
examination at which he reported that in September 1992, he 
was tested for hepatitis B surface antigen and was found to 
be positive.  It was noted that subsequent testing showed a 
positive B antibody and a negative C antigen, indicating a 
chronic carrier state of low infectivity.  The veteran denied 
any icteric illnesses during service and indicated that he 
had never actually had an episode of obvious acute hepatitis.  
He did report that in 1989, he had a flu-like illness which 
was not diagnosed.  With respect to current symptoms, the 
veteran stated that he was otherwise healthy and was taking 
no medications.  Following serology testing, the diagnosis 
was hepatitis B carrier state with unclear time frame as to 
initial infection.

The veteran was afforded another VA medical examination in 
June 1999.  The examiner indicated that he reviewed the 
claims folder.  The veteran reported that he was diagnosed 
with hepatitis B in 1992 via a blood test.  He indicated 
that, to his knowledge, he had never had the disease itself 
and had no idea where he could have been infected.  He denied 
a history of jaundice, dark urine, blood transfusions, 
tattoos, intervenous drug use, or homosexual relations.  He 
indicated that he had been married since the age of 17.  He 
reported that, while he was in service, he was hospitalized 
for fever, nausea and vomiting.  The diagnosis was chronic 
active hepatitis B and the examiner indicated that there was 
nothing in the veteran's claims folder to indicate that he 
contracted hepatitis B while on active duty.

II.  Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U. S.C.A. 1110.  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 3.303(d) 
(1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. 3.303(b) 
(1999).  This rule does not mean that any manifestation in 
service will permit service connection.  For a showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b).

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded. 38 
U.S.C.A. 5107(a).  The U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) has set forth the parameters of 
what constitutes a well-grounded claim, i.e., a plausible 
claim, one which is meritorious on its own or capable of 
substantiation. Such a claim need not be conclusive but only 
possible to satisfy the initial burden of section 5107(a).  
See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468 (citations omitted).

Although the claim need not be conclusive, it must be 
accompanied by evidence.  To be well grounded, a claim must 
be supported by evidence that suggests more than a purely 
speculative basis for an award of benefits; medical evidence 
is required, not just allegations.  Tirpak v. Derwinski, 2 
Vet.App. 609 (1992); Dixon v. Derwinski, 3 Vet.App. 261 
(1992).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute competent evidence 
to render a claim well grounded.

III.  Analysis

Following careful review of the evidence of record and aftger 
considering the veteran's contentions, the Board concludes 
that the claim of service connection for hepatitis is not 
well grounded.

Initially, it is noted that the service medical records are 
negative for clinical indication of hepatitis.  The veteran 
does not contend otherwise; rather, the first indication of 
hepatitis of record is not until September 1992, almost two 
years after service separation, when laboratory testing 
showed findings consistent with either resolving acute 
hepatitis B or chronic hepatitis B.  Follow-up testing the 
next month confirmed the presence of the hepatitis B 
antibody.  

While the the record clearly contains notations of current 
hepatitis B antibody, none of the evidence of record relates 
the condition to the veteran's military service or any 
incident therein, including his treatment for flu-like 
symptoms.  Absent such evidence, the claim is not well 
grounded.  38 U.S.C.A. § 5107(a).

In reaching this decision, the Board has considered the 
December 1993 letter from the veteran's private physician to 
the effect that the veteran's chronic carrier state of 
hepatitis B "may have been" present for two or more years.  
However, as set forth above, the Court has held that medical 
evidence must be more than speculative.  Bostain v. West, 11 
Vet. App. 124 (1998), Obert v. Brown, 5 Vet. App. 30 (1993); 
see also Perman v. Brown, 5 Vet. App. 237, 241 (1993); Sklar 
v. Brown, 5 Vet. App. 104, 145-6 (1993).  Again, there is no 
other competent opinion in the additional evidence that 
relates any current findings of the hepatitis B antibody to 
the veteran's miltary service or to any other incident 
therein.  As a lay person, the veteran does not possess the 
requisite medical expertise to provide either medical 
diagnosis or medical opinion as to a causal relationship 
between current disability and service.  Espiritu, 2 Vet. 
App. at 494.  

Since a well-grounded claim has not been submitted, VA is not 
obligated by statute to assist the veteran in the development 
of facts pertinent to this claim.  38 U.S.C.A. 5107(a).  
Nonetheless, VA has an obligation to notify a veteran under 
section 5103(a) when the circumstances of the case put the 
Department on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the claim 
plausible and that such evidence had not been submitted with 
the application.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).  In this case, however, the veteran has not identified 
any available medical evidence that has not been obtained, 
which would support a well-grounded claim.  Thus, the VA has 
satisfied its duty to inform the veteran.  Slater v. Brown, 9 
Vet. App. 240, 244 (1996).


ORDER

Service connection for hepatitis is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

